Wyly, J.
Plaintiff applied for an Injunction to restrain the defendant from proceeding with the foreclosure of the mortgage note described in the petition, on the ground that defendant had given him an extension of time for paying the debt. The court granted a rule nisi, and, after hearing depositions on each side, refused to grant the injunction. Thereupon the plaintiff took this appoal. Defendant also joined in the appoal, praying for damages,
*137The evidence in. the record in our opinion sustains the conclusion of the judge a quo. . ;
As there has been no injunction granted, the defendant has no right to the twenty per cent damages which he claims in his answer to the -appeal.
As the appeal is merely from an interlocutory order refusing to grant an injunction after hearing the rule nisi, th.e appellee has no right to ten per cent damages for frivolous appeal.
Judgment affirmed.